*438SEPARATE OPINION.
REYNOLDS, P. J.
I concur in reversal but do not concur in holding that it is not necessary in this case to hold that the testimony of witnesses, who were permitted to answer the direct question of whether their peace had been disturbed by the profanely vulgar language attributed to the defendant, and who, in answer to this, said it had not, was incompetent. I have no doubt whatever on that; and think we owe it to the trial court and to the defendant even, to pass on it and so prevent a possible further appeal. I have no hesitancy in saying that such a question was improper in this case and that the testimony sought to be and which was elicited by it called for conclusions by the witnesses on the very fact the jury was to find, and it was therefore incompetent.
Nor am I willing, by silence, to give any support to the idea, advanced in cases referred to in the opinion, that a policeman or constable is, by his office, so far removed from citizenship as not to be within “the peace of the State.” I see no more reason for applying that rule to him than to a judge, as was done by the Supreme Court of the United States in the. great case of In re Neagle, 135 U. S. 1. A policeman is as much an officer as a judge or justice and as much entitled to the protection of the laws of the land. Public officers are public servants, it is true, but they are none the less citizens and entitled to the same protection as is every citizen, in the enjoyment of every right, one of the most important and dearest of which is, the right to be within “the peace of the State,” which here means, the protection of its laws as against th’e vulgarity and profanity of public nuisances.